1    ROBERT LAMANUZZI. 213673
     1330 L Street Suite D
2    Fresno CA 93721
     (559) 441-1979
3
     Attorney for Defendant
4
     BIKRAMJIT PANNU
5

6                           IN THE UNITED STATES DISTRICT COURT FOR THE
7

8                                          EASTERN DISTRICT OF CALIFORNIA

9    UNITED STATES OF AMERICA,                                    Case No.: 1:18-CR-00065 DAD-BAM

10                     Plaintiff,

11   vs.                                                          WAIVER OF DEFENDANT’S PRESENCE (ALL
                                                                  PROCEEDINGS) AND ORDER
12   BIKRAMJIT PANNU

13                     Defendant

14                     Pursuant to Federal Rule of Criminal Procedure 43(b)(3), the Defendant having been advised of the

15   right to be present at all states of this criminal case hereby requests that this Court proceed in Defendant’s absence on

16   every occasion that the Court may permit, including but not limited to arraignment, status conferences, plea, trial and

17   sentencing.   Defendant agrees that Defendant’s interests shall be represented at all times by the presence of

18   Defendant’s attorney the same as if Defendant were personally present and requests that this Court allow Defendant’s

19   attorney to represent Defendant’s interests at all times until ordered to appear by the Court. Defendant further agrees

20   that an order to the Defendant’s attorney that the Defendant’s presence is required at a particular hearing will be

21   deemed notice to the defendant of the requirement of the Defendant’s appearance at court hearing on the date and time

22   ordered to appear.

23                     As a result, the Defendant acknowledges that it is Defendant’s responsibility to know of all future

24   court dates and to stay in close contact with Defendant’s counsel prior to and immediately after Defendant’s hearing.

25   Defendant also acknowledges that Defendant is required to update the Court and Defendant’s counsel of any change

26   of address and Defendant’s counsel of any change in contact information. Defendant acknowledges that a failure to

27   abide by any of these requirements may result in this waiver being vacated by the Court.

28
     WAIVER OF DEFENDANT’S PRESENCE (ALL PROCEEDINGS) AND ORDER - 1
1                      Defendant acknowledges that a failure to appear at a hearing or which the Defendant was ordered

2    to appear, even if the Defendant’s counsel is unable to advise Defendant of the hearing, will result in the issuance of

3    a warrant for the Defendant’s arrest and may result in additional criminal charges.

4

5                      I agree to the terms set forth above and agree to be in contact with my attorney and know that a

6    failure to appear by me when ordered to do so, even when not present at the hearing for which I am ordered to appear,

7    will result in a warrant for my arrest. I also acknowledge that counsel will act on my behalf including entering a plea

8    (guilty/not guilty/nolo contendere) and be sentenced by the Court, which may include but is not limited to

9    imprisonment and/or fine up to the statutory maximum for the offense(s), in my absence. I acknowledge that I can

10   personally appear at any hearing associated with my case if I so chose.

11

12   Dated: 12/2/19                                                  /s/Bikramjit Pannu
                                                                     BIKRAMJIT PANNU
13                                                                   Defendant

14
     I acknowledge the foregoing.
15
     Dated: 12/2/19                                                  /s/ Robert Lamanuzzi
16                                                                   ROBERT LAMANUZZI
                                                                     Attorney for Defendant, BIKRAMJIT PANNU
17

18

19                                                     ORDER

20            IT IS HEREBY ORDERED that pursuant to Fed.R.Crim.P.43(b)(2), Defendant’s appearance is excused at

21   any and all criminal proceedings associated with this case until ordered to appear.

22            IT IS SO ORDERED.
23
     Dated: December 2, 2019                                                    /s/ Barbara      A. McAuliffe
24
                                                                     UNITED STATES MAGISTRATE JUDGE
25

26

27

28
     WAIVER OF DEFENDANT’S PRESENCE (ALL PROCEEDINGS) AND ORDER - 2
